Citation Nr: 1223703	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-31 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis, multiple joints.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to a disability rating in excess of 30 percent for a mood disorder with depressive features.

4.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

5.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis, left knee.

6.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis, right knee.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988 and from February 1989 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified before the undersigned Veterans Law Judge at a February 2012 hearing, and a transcript of this hearing is of record.  At that time he submitted a written statement withdrawing all issues other than those listed above from his appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his February 2012 hearing, the Veteran reported receiving treatment for his service connected disabilities from William Beaumont Army Hospital within the last three years.  He also reported receiving treatment for joint pain and arthritis there.  While records received from the Social Security Administration (SSA) contain some treatment records from this provider, it appears there is nothing more current than 2006.  Accordingly, a remand is required so that the RO can attempt to obtain all of the Veteran's medical records from William Beaumont Army Hospital, including his most recent treatment records, and associate them with the Veteran's claims folder.

The Veteran also testified that he has been receiving treatment at the VA Medical Center in El Paso since he left service in 1989.  While it appears his records have been routinely requested since approximately 1995, there are very few VA records pre-dating 1995.  Since there may be outstanding VA treatment records, requests should be made to obtain them. 

At his February 2012 hearing, the Veteran also testified that his service connected disabilities, including his mood disorder, low back disability, and bilateral knee disability have worsened since the most recent examinations, which were in 2008 and 2009.  There is also evidence of record showing that the Veteran had surgery on his left knee in May 2010 and that police were called to the Veteran's residence in February 2009 in reference to an attempted suicide, providing additional evidence of a possible worsening of the Veteran's left knee and mood disorder.  

Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be scheduled for VA examinations of his mood disorder, his low back disability, and his bilateral knee disability, to determine the current severity of these disabilities.  

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's increased rating claims, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's medical records from William Beaumont Army Medical Hospital for treatment received since 2006 and associate them with the Veteran's claims folder.  The RO should document all attempts to obtain these records and if unsuccessful, a formal finding of unavailability should be placed of record.  

2. The RO should request the Veteran's medical records from the VAMC in El Paso dated from 1989 to 1995.  This may include a search of archived or retired medical records.  The RO should document all attempts to obtain these records and if unsuccessful, a formal finding of unavailability should be placed of record.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected mood disorder.  The examiner should comment on the effect the mood disorder has on the Veteran's ability to obtain or maintain employment.

4.  The RO should also schedule the Veteran for a VA examination of his service connected lumbosacral strain.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The examiner should also comment on the effect the back disorder has on the Veteran's ability to obtain or maintain employment.

5. The RO should also schedule the Veteran for a VA examination of his service connected traumatic arthritis of the left and right knees.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The examiner should also comment on the effect the bilateral knee disorder has on the Veteran's ability to obtain or maintain employment.

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

